         Case 7:19-cv-11285-KMK Document 32 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BUILDING AND REALTY INSTITUTE OF
 WESTCHESTER AND PUTNAM COUNTIES,
 INC., et al.,                                           Case No. 19-CV-11285 (KMK)

                              Plaintiffs,                            ORDER
        v.

 STATE OF NEW YORK, et al.,

                              Defendants.


KENNETH M. KARAS, United States District Judge:

       The Parties are to submit proposed briefing schedules for the following Motions by no

later than April 30, 2020:

   •   Motion To Dismiss by the State of New York, Division of Homes and Community

       Renewal (“DHCR”), and DHCR Commissioner RuthAnne Visnauskas (“Defendants”)

   •   Motion To Intervene by Community Voices Heard

   •   Motion To Intervene by 300 Apartment Associates

       Defendants shall submit non-consolidated Motions To Dismiss in this Action and in G-

Max Management, Inc., et al. v. State of New York, et al., No. 20-CV-634.

SO ORDERED.

DATED:         April 23, 2020
               White Plains, New York
                                                   ____________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE
